DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubow et al. (US Patent 6,080,435) in view of Hada et al. (US Patent 5,879,648) (already of record).
Regarding claim 1, Rubow et al. discloses an apparatus for sterilizing an item (Abstract) (col. 1 line 63-col. 2 line 22) (Figs. 1-2, sheets 1-2 of 5) comprising:
a conveyor on which a number of items can be positioned (col. 4 lines 12-36, claim 12);
a chamber (formed within cabinet 21; reads on the claimed second chamber) provided to a horizontally traveling portion of the conveyor (col. 1 line 63-col. 2 line 22, col. 4 lines 12-36) (Fig. 2);
a superheated steam generator (11a) that generates superheated steam (col. 1 line 63-col. 2 line 54, claims 4 and 6);
spray nozzles (12a) that spray the superheated steam (col. 2 lines 23-36, col. 3 lines 27-37) (Fig. 2), which is a mixed gas of water and hydrogen peroxide made from water mixed with hydrogen peroxide obtained from the superheated steam generator (col. 2 lines 37-54, col. 3 lines 20-37, claim 11) from both sides of the conveyor in a direction crossing the conveyor in the second chamber so as to adhere the hydrogen peroxide water to surfaces of the items on the conveyor (col. 3 lines 27-44, col. 4 lines 12-36); and
a unit (37) configured to deliver hot air to mix the hot air with the hydrogen peroxide water (the unit 37 delivers hot air to a surface of an item upon which a layer of liquid has formed, wherein the liquid comprises hydrogen peroxide water, and mixing between the hot air and the layer would necessarily occur at this surface) (col. 3 lines 27-44, claim 11).
As to the claim limitation of the apparatus being for sterilizing a preform, it has been held that statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). As to the limitation of preforms having a bottom tubular shape being laid in an irregular lying state on the conveyor, the preform is material worked upon by the apparatus and recitations of how preforms are processed by the apparatus are directed to an intended use of the apparatus (MPEP §2114-2115). The apparatus disclosed by Rubow et al. is fully capable operating in the manner claimed regarding preforms because a user could use preforms instead of the items disclosed by Rubow et al. as the materially worked upon the apparatus; e.g., a user could place preforms, each having a bottomed tubular shape, in an irregular lying state on the conveyor and use the apparatus to spray superheated steam on the preforms on the conveyor in the manner discussed above to sterilize the preforms. Furthermore, the spray nozzles disclosed by Rubow et al. would be fully capable of spraying so as to adhere the hydrogen peroxide water to inner and outer surfaces of a preform on the conveyer, because the spray nozzles spray the hydrogen peroxide water from both sides of the conveyer onto objects thereon and could therefore adhere the hydrogen peroxide water both to an inner surface (e.g., via an opening of a preform placed on the container) and an outer surface (e.g., a side or bottom exterior surface of the preform opposite the opening). Therefore, the claim limitations directed to the apparatus sterilizing preforms and the conveyor having preforms laying thereon do not impart a patentable distinction over Rubow et al.
Rubow et al. is silent as to (i) a first chamber provided to a horizontally traveling portion of the conveyor and comprising preheating nozzles that blast hot air from both sides of the conveyor to surfaces of preforms in the first chamber; (ii) the superheated steam having a temperature of 150°C to 500°C; (iii) wherein centers of openings of the spray nozzles are provided on side walls of the second chamber at a height lower than centers of openings of the preforms lying on the conveyors; and (iv) a nozzle that jets a hot air to mix the hot air with the hydrogen peroxide water.
As to (i), Hada et al. discloses an apparatus for disinfecting items (Abstract) (Fig. 1, sheet 1 of 3) comprising a first chamber (35), a second chamber (36), and a conveyor (11) on which the items are conveyed through the first chamber and subsequently through the second chamber (col. 2 line 45-col. 3 line 13). The items are first preheated in the first chamber by preheating nozzles (41) that blast hot air to surfaces of the items and subsequently sprayed with hydrogen peroxide by nozzles in the second chamber (col. 3 lines 17-33). Preheating the items prior to applying the hydrogen peroxide permits the hydrogen peroxide to have an improved disinfection effect (col. 1 lines 47-63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus disclosed by Rubow et al. to comprise a first preheating chamber provided to a horizontally traveling portion of the conveyor and comprising preheating nozzles that blast hot air to surfaces of items in the first chamber, as Hada et al. discloses that it was known in the art to preheat items to be sterilized with hydrogen peroxide in such a manner in order to improve the disinfection effect of hydrogen peroxide, and the skilled artisan would have been motivated to preheat items traveling on the conveyor to increase the disinfection efficacy of subsequent hydrogen peroxide application. Hada et al. is silent as to the preheating nozzles blasting the hot air from both sides of the conveyor; however, Rubow et al. discloses the feature of providing nozzles on either side of a conveyor (see Fig. 2), and it would have been well within the purview of the skilled artisan to arrange the preheating nozzles so as to blast the hot air from both sides of the conveyor in order to provide uniform application of the hot air.
As to (ii), Rubow et al. discloses general conditions for the temperature of the superheated steam and that sterilization efficacy is highly dependent on the temperature (col. 2 lines 37-54, col. 5 lines 10-60, Fig. 4). It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). It would have been obvious to one of ordinary skill in the art to discover an optimum or workable range for the steam temperature by routine experimentation in order to arrive at a steam that is suitable for achieving a desired sterilization goal. 
As to (iii), Rubow et al. discloses that the spray nozzles are provided on either side of the conveyor at side walls of the second chambers (see Fig. 2). It would have been well within the purview of the skilled artisan to provide the spray nozzles on the side walls in order to arrive at the configuration Rubow et al. discloses in Fig. 2. The prior art spray nozzles and corresponding centers of openings thereof would necessarily have a height at which they are provided on the side walls, and in operation of the apparatus a user could place preforms having a size and shape such that centers of openings of the preforms are higher than those of the spray nozzles. Therefore, the prior art apparatus is fully capable of operating in the manner claimed.
As to (iv), Rubow et al. discloses a unit (37) configured to deliver hot air to mix the hot air with the hydrogen peroxide water as discussed above, although Rubow et al. is silent as to this unit comprising a nozzle. However, Hada et al. discloses that it was known in the art to use a nozzle to deliver hot air in the context of a sterilization apparatus, as set forth above. It would have been obvious to one of ordinary skill in the art at the time of the invention to equip the hot air unit disclosed by Rubow et al. with a nozzle that jets the hot air, as taught by Hada et al., as the skilled artisan would recognize that using a nozzle would provide a more targeted flow of hot air to an item on the conveyor.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Friedheim et al. (US Patent Application Publication 2006/0219263) is directed to a sterilization system comprising a superheated vapor generator wherein the superheated vapor is a mixture of hydrogen peroxide and water.
Helmut (US Patent 5860461) is directed to a process of sterilizing a beverage container comprising presterilizing the container with hydrogen peroxide and resterilizing the container with superheated steam.
Pflug et al. (US Patent 5,525,295) is directed to a sterilization apparatus comprising a conveyor for transporting items and a conduit for delivering superheated steam comprising hydrogen peroxide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799